DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“A motor, comprising: 
a ring-shaped stator; 
a rotor that includes a roofed circular-tube-shaped rotor housing configured to house the stator; 
a motor holder that is formed in an annular plate shape with a plate thickness direction along an axial direction of the rotor housing, the motor holder including a flange section disposed such that the rotor housing is rotatable at an inner side of the flange section; 
a center piece that includes a plate-shaped section opposing the flange section, and that is configured to support the motor holder and the stator; 
a cooling air flow path that is formed between the flange section and the plate- shaped section so as to extend along a radial direction of the flange section, and that 
a heat sink that includes a heat dissipation section projecting from the plate- shaped section toward the flange section so as to be disposed in the cooling air flow path; 
a flow rectification section that includes a cooling air flow rectification face extending along the cooling air flow path so as to oppose a top of the heat dissipation section at a close distance, and that is integrally formed with the flange section; and 
a bulk reduction section that is formed between the cooling air flow rectification face and a face of the flange section at an opposite side from the plate-shaped section, 
wherein the bulk reduction section includes a groove that opens onto the cooling air flow rectification face and extends along the cooling air flow path.”

The closest prior art Otsuka (US20170288507) and Bunker (US2002008470), either alone or in combination, do not disclose the above limitations.
Bunker discloses concavities 70 (grooves, as interpreted by examiner) formed on the surface of core lamination sheet 72 (figs 6-7, para [0026]-[0027]), which is known in the art to be made mostly of metal, and thereby a good material for heat transference. The concavities 70 expose more area of the lamination sheet to the cooling air and cause some air turbulence to transfer heat from the lamination sheet, so one in the art would be motivated to form concavities on a metal along a cooling path for better heat transference from the metal (core lamination sheet) to the cooling air. 
.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834